Citation Nr: 1824553	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-10 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether a debt in the amount of $14,382, resulting from the overpayment of VA Post-9/11 GI bill educational benefits was validly created.

2.  Entitlement to waiver of debt in the amount of $14,382, resulting from the overpayment of VA educational benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had active service from April 2008 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 RO decision.  The Veteran provided sworn testimony in support of her appeal during a June 2017 videoconference hearing before the undersigned Veterans Law Judge.

It is important to clarify that in addition to the debt at issue here, the Veteran has other education overpayment debts, arising from her dropping out of school in 2011 and in 2017.  However, this debt in the amount of $14,382, is the only one which has been perfected for appeal; therefore this is the only one which the Board will review herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on her part is required.


REMAND

The Veteran is seeking waiver of debt in the amount of $14,382, resulting from the overpayment of VA educational benefits.  She has challenged both the validity of the creation of the debt, and the denial of the waiver.  




Validity

In January 2012, the Veteran submitted an application for training at the Manhattan Hairstyling Academy, beginning that same month, January 2012.

In February 2012, the Veteran indicated that she had decided to withdraw from the Manhattan Hairstyling Academy, because she was already working in the profession for which she was attending school, and she was having difficulty getting to school on time due to her job.  

A March 2012 letter from the RO to the Veteran confirmed her enrollment at the Manhattan Hairstyling Academy and reflects the VA paid tuition in the amount of $10,960 for the academic year beginning in August 2011 and ending in July 2012.  The VA also paid a books and supplies stipend of $984, and would pay a monthly housing allowance at $1,233 per month for each full month of training between February 2012 and April 2013.  Again she was notified that she was responsible for all debts resulting from reduction or termination of her enrollment.  

In May 2012, the Manhattan Hairstyling Academy notified the VA that the Veteran had been terminated for unsatisfactory attendance; that her last day of attendance had been in April 2012.  An additional note on the form reflects that the Veteran had returned in May 2012 (approximately three weeks after her last date of attendance in April), and that the Veteran would be on probation for thirty days and would then be reinstated.  Lastly, the note indicates the Veteran had childcare problems.  

In August 2012, the Veteran phoned the RO to inform that she had stopped attending school effective in May 2012, but that she continued to get "bah."  We can reasonably assume that "bah" represents books and housing payments.  

In September 2012, the RO wrote to the Veteran informing her that her educational assistance payments had been stopped effective in April 2012 due to the notification from the school that her attendance had been unsatisfactory.  The letter also informed her that because of this change she had been paid more than she was due, and reminded her that she was responsible for all debts resulting from corrections, reductions, or terminations of her enrollment even if the payment was submitted directly to the school on her behalf.  The RO calculated that she had been paid $9,038 more than she was due for tuition and fees, and $812 more than she had been due for books and supplies.  The RO calculated that her monthly housing allowance overpayment amounted to $4,530.  

A second September 2012 letter informed her that if she were to re-enroll in the same program at the same school, her educational assistance payments could be re-started when her school provided her enrollment information.  This letter contains no acknowledgement of the May 2012 information from Manhattan Hairstyling Academy that the Veteran had planned to return to school in May 2012.  

In December 2012, the VA's Debt Management Center referred the debts of $9,038 for tuition, $812 for books, and $4,530 for housing payments related to the Veteran's aborted course of study at Manhattan Hairstyling, to the Committee on Waivers and Compromises (Committee).  

Also in December 2012, the Veteran requested a waiver for her tuition debt.  She explained that she had been pregnant with multiple complications and had missed both work and school.  She stated she had had to stop school because it was too much stress on the baby.  She requested that VA not garnish her tax refund (to repay her debt) because it would cause financial hardship on her family.  She also submitted a Financial Status Report reflecting her financial situation in November 2012.

Other documents in the Veteran's claims file reflect that her second child was born in January 2013.  

The RO phoned the Manhattan Hairstyling Academy in April 2013 to determine whether the Veteran had returned to school in May of 2012 on probation, as the school had indicated she planned to do.  The school confirmed that the Veteran had not returned to school after April 2012.

In April 2013, the Committee denied the Veteran's request for a waiver, finding that the Veteran had dropped out of school in April 2012, but had received housing payments and tuition for a period of time after that.  As set forth above, the pro-rated tuition debt, the housing allowance, and the books/supplies payments totaled $14,382.  The Veteran provided a timely notice of disagreement with this determination in September 2013.  This aspect of the appeal is addressed further below. 

In her September 2013 notice of disagreement, the Veteran wrote that she had withdrawn from school after being in and out of the hospital with a difficult pregnancy.  

In February 2014, the RO issued a statement of the case regarding the validity of the debt, confirming the calculation of the debt related to the Veteran's terminated education at Manhattan Hairstyling Academy.  The Veteran submitted an appeal in April 2014, arguing that she should not have to pay for an education she did not receive and that repayment would cause financial hardship to her family.  She offered to pay the housing allowance portion of the debt, but does not want to pay the tuition portion of the debt, as she says she did not receive that education after dropping out of school.  She again stated she felt it was right to pay the debt from the living expenses but not the tuition, which she had not used.  

During the June 2017 hearing on appeal, the Veteran again testified that she feels the right thing to do is to repay the overpayment which went for her living expenses, but that she does not want to pay the tuition portion of the debt.  She provided further details as to why she withdrew from school, stating that she had been pregnant, experienced unusual bleeding, and was told by a physician that she should take it easy and avoid standing all day, as she had to do in school.  

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In this regard, the Board notes that the Veteran has not challenged the amount of the debt, which has been calculated in the amount of $14,382. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C. § 5302; 38 C.F.R. § 1.962.  VA will not pay benefits for a course from which the claimant withdraws or receives a non punitive grade (grades that do not count toward graduation) unless either the claimant withdraws because he is ordered to active duty; or a situation occurs in which all of the following criteria are met: (i) there are mitigating circumstances; and (ii) the claimant or service member submits a description of the mitigating circumstances in writing to VA within one year from the date VA notifies the claimant or service member that he or she must submit a description of the mitigating circumstances, or at a later date if the claimant or service member is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the description of the mitigating circumstances; and (iii) the claimant or service member submits evidence supporting the existence of mitigating circumstances within one year of the date that evidence is requested by VA, or at a later date if the claimant or service member is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the evidence supporting the existence of mitigating circumstances.  38 U.S.C. §§ 3034, 3680; 38 C.F.R. § 21.7139.

Under 38 C.F.R. § 21.9635, in the first instance of a withdrawal from a course or courses for which the eligible individual received educational assistance, VA will consider mitigating circumstances to exist with respect to the withdrawal of a course or courses totaling no more than six semester hours or the equivalent.  If mitigating circumstances are considered to exist, VA will terminate or reduce educational assistance effective the end of the month during which the withdrawal occurred.  38 C.F.R. § 21.9635(b).  If the eligible individual, for reasons other than being called or ordered to active duty service, withdraws from all courses and there are no mitigating circumstances, VA will terminate educational assistance effective the first date of the term in which the withdrawal occurs.  If the individual withdraws from all courses with mitigating circumstances, VA will terminate educational assistance effective the last date of attendance.  38 C.F.R. § 21.9635(c).  38 U.S.C. §§ 3323, 3680.   

Mitigating circumstances means circumstances beyond the individual's control that prevent him or her from continuously pursuing a program of education.  38 C.F.R. § 21.9505.  In the first instance of a withdrawal from a course or courses for which the eligible individual received educational assistance, VA will consider mitigating circumstances to exist with respect to the withdrawal of a course totaling no more than six semester hours.  38 C.F.R. § 21.9635(b).  VA regulation provides examples of mitigating circumstances, which include but are not limited to:  (1) an illness or mental illness of the individual; (2) an illness or death in the individual's family; (3) an unavoidable change in the individual's conditions of employment; (4) an unavoidable geographical transfer resulting from the individual's employment; (5) immediate family or financial obligations beyond the control of the individual that require him or her to suspend pursuit of the program of education to obtain employment; (6) discontinuance of the course by the educational institution; (7) unanticipated active duty for training; or (8) unanticipated difficulties in caring for the individual's child or children.  38 C.F.R. § 21.9505.

The question then becomes whether the Veteran's withdrawal from the Manhattan Hairstyling Academy in April 2017 was justified by mitigating circumstances.  At the time of the withdrawal, the Manhattan Hairstyling Academy noted that the Veteran was having childcare problems, which would appear to be a mitigating circumstance under the terms of the regulation.  However, the subsequently-filed Veteran's financial status report reflects that her husband was not working, and in her hearing testimony, she indicated her husband had been taking care of their children.  

Another possible mitigating circumstance would be a difficult pregnancy.  According to the Veteran's notice of disagreement, she had been in and out of the hospital with a difficult pregnancy.  Also, during the hearing on appeal, she testified that she had been advised by a physician to stay off her feet on account of her pregnancy.  The problem with this circumstance is that she would not have gotten pregnant until around April 2012, the same month she withdrew from school.  

Thus, neither childcare problems, nor a difficult pregnancy can be accepted as a mitigating circumstance at this time.  Further information is needed before a determination on the validity of the debt can be reached.  The RO did not address mitigating circumstances in its determinations regarding the validity of the debt, and significantly, has not requested that the Veteran provide a description or evidentiary support for her assertion of such mitigating circumstances, as provided by 38 C.F.R. § 21.7139.

Waiver

In an April 2013 decision, the Committee on Waivers denied waiver of the debt at issue.  The Veteran disagreed with this decision in September 2013.  This September 2013 statement constitutes a notice of disagreement with the April 2013 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302.  Following review of the Veteran's paper claims file and her electronic claims files; it does not appear that the RO has yet issued a statement of the case however.  

We also observe that the Veteran has indicated she believes she should repay the portion of the debt which was paid for her housing allowance, but not the portion of the debt arising from her tuition expenses.  We interpret the Veteran's offer to repay only the housing allowance portion as a compromise offer.  This compromise offer must be addressed by the Committee prior to issuance of a Statement of the Case.  38 C.F.R. §§ 1.930, 1.931, 1.932, 1.970.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request the Veteran provide an accurate description of any childcare challenges and/or pregnancy challenges she was experiencing in February, March, and April 2012.  Any contemporaneous documentation such as relevant medical records should be provided to substantiate these mitigating circumstances for her withdrawing from her course of study at the Manhattan Hairstyling Academy in April 2012.  If the Veteran requires assistance in obtaining such medical records or other documentation, the AOJ should provide such assistance.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record as to the validity of the $14,382 overpayment debt, and in particular, whether the Veteran's situation at the time rose to the level of mitigating circumstances under governing regulation.  Then the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

3.  The AOJ should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to a waiver of the debt at issue here.  The AOJ should also fully address the Veteran's offer of compromise.  In light of the time which has passed, the AOJ may wish to obtain updated financial information from the Veteran to determine her current financial situation.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

